Citation Nr: 0207205	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  94-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of the shell fragment wound to the lower 
margin of the left scapula, rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of the shell fragment wound 
to the left calf.  

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected bilateral hearing loss, prior to 
October 20, 1999.  

4.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, rated as 10 percent 
disabling as of October 20, 1999.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
RO.  

In November 1993, a hearing was held before the undersigned 
Member of the Board.  

The Board remanded the case in July 1994 for additional 
development of the record.  

In a March 1995 rating decision, the RO granted service 
connection and assigned a noncompensable rating for a 
bilateral hearing loss.  

In a May 1996 decision, the Board denied the veteran's 
appeal.  The veteran filed a Motion for Reconsideration which 
was denied by direction of the Chairman of the Board in 
October 1996.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  

In a December 1997 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

In September 1998, the Board remanded the case for additional 
development as required by the Court remand.  

In a September 2000 decision, the Board granted service 
connection for a disability manifested by recurrent 
headaches, assigned a 10 percent disability rating for the 
veteran's shell fragment wound to the left scapula for the 
entire appeal period, and denied increased ratings for the 
veteran's shell fragment wound of the left calf and bilateral 
hearing loss.  The veteran appealed the decision to the 
Court.  

In a separate decision, the Board found a claim pursuant to 
38 U.S.C.A. § 1151 to be well grounded and remanded for 
additional development of the record.  

In a May 2001 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  



REMAND

In June 2000, the RO denied ratings higher than 50 percent 
for post-traumatic stress disorder (PTSD) and 40 percent for 
residuals of shell fragment wound to the right forearm.  

In a letter received by the RO in June 2000, the veteran's 
representative expressed disagreement with both decisions.  
As it appears that the case had already been transferred to 
the Board at the time, a Statement of the Case regarding 
those issues was never sent.  

Further, it appears to the Board that the statement was not 
part of the record when previously considered.  It was noted 
in the Joint Motion that the PTSD issue should be referred to 
the RO for appropriate action.  Indeed, both issues must be 
remanded to the RO for the issuance of a Statement of the 
Case and to provide the veteran an opportunity to perfect an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the left scapula issue, the Joint Motion noted 
that, although the Board's September 2000 decision did 
discuss the applicable muscle injury and scarring Diagnostic 
Codes, the January 2000 rating decision substituted 
Diagnostic Code 7804 for Diagnostic Code 5301.  In fact, the 
RO determined in that decision that a compensable evaluation 
was not warranted under Diagnostic Code 5301, but assigned a 
10 percent rating under Diagnostic Code 7804.  

Citing 38 C.F.R. § 3.957, the Joint Motion indicated, in 
essence, that the noncompensable rating under Diagnostic Code 
5301 was protected.  The Board was ordered to instruct the RO 
to "reinstate service connection for the appellant's muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Codes [sic] (DC) 
5301, and address whether service connection for the scarring 
associated with the appellant's S[hell ]F[ragment ]W[ound] of 
the left calf should be awarded."  

In addition, as noted in the Joint Motion, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, which has since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Thus, on remand, the RO should consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
in order to issue the veteran a Statement 
of the Case regarding the issues of 
increased ratings for residuals of a 
right forearm shrapnel wound and PTSD.  
The veteran should be advised of the 
requirements for perfecting the appeal 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.  

2.  The RO is instructed to reinstate 
service connection for the veteran's 
muscle injury under 38 C.F.R. § 4.73, 
Diagnostic Code 5301, and address whether 
service connection for the scarring 
associated with the appellant's shell 
fragment wound of the left calf should be 
awarded.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Following completion of any indicated 
development, the RO then should review 
the issues on appeal.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


